DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid, CHIP and Survey & Certification

CMCS Informational Bulletin
DATE:

July 9, 2010

FROM:

Cindy Mann
Director
Center for Medicaid, CHIP and Survey & Certification (CMCS)

SUBJECT:

Recently Released Policy Guidance – CHIPRA and the ACA

This Informational Bulletin is to inform you of the recent release of three letters to State
Medicaid Directors and State Health Officials providing guidance regarding implementation of
the Children’s Health Insurance Program Reauthorization Act of 2009 (CHIPRA) and the
Affordable Care Act of 2010 (ACA).
CHIPRA Letters
On Thursday, July 1, we released two CHIPRA letters that highlighted a new coverage option for
lawfully residing immigrant children and pregnant women, and the availability of enhanced
federal matching funds to provide translation and interpreter services.
Medicaid/CHIP Coverage for Lawfully Residing Children and Pregnant Women
This letter formally provides guidance on the new option that was included in CHIPRA
extending coverage to children and pregnant women who are not citizens but who are “lawfully
residing” in the United States. Specifically, the letter discusses CMS’s interpretation of the term
lawfully residing as noted in section 214 of CHIPRA. This term had not previously been
defined, and so CMS will rely on existing immigration regulations that define lawful presence in
the United States and follow longstanding Medicaid rules for establishing State residency. The
letter describes the groups of children and pregnant women that will be considered to be lawfully
residing in the U.S. and who can be eligible for Medicaid and CHIP coverage if the State elects
this new CHIPRA option.
To date, twenty-four States have picked up this new State option to cover children and pregnant
women. Since the language in the July 1 guidance is slightly different than the Draft Medicaid
and CHIP State plan preprints that were provided last fall, we will be working with States to
adjust their State plans so that they are consistent with the definition outlined in the letter.
Increased Federal Matching Funds for Translation and Interpretation Services
This letter provides guidance on the implementation of section 201(b) of CHIPRA, which
provides increased administrative funding for translation or interpretation services provided

Page 2 – Recently Released Policy Guidance
under CHIP and Medicaid in connection with enrollment, retention, and use of services for
children in families for whom English is not their primary language.
Prior to CHIPRA, States could claim Federal matching funds for translation or interpretation
costs as either an administration expense or as a medical assistance-related expense, either at the
50 percent administrative match rate or at a State’s regular FMAP rate, depending on how the
expenses were claimed. CHIPRA provides an increased FMAP (generally set at 75%) for the
provision of these services as long as they are provided within the parameters of the statute. This
provision will augment States’ ability to enroll, renew, and provide health care services to
individuals eligible for or enrolled in Medicaid or CHIP.
ACA Letter
On July 2, 2010, we released a letter implementing two provisions of the ACA regarding family
planning eligibility and benchmark benefit rules. Both provisions were effective as of March 23,
2010
Medicaid State Plan Option for Family Planning Services
Section 2303 of the ACA, State Eligibility Option for Family Planning Services, establishes a
new Medicaid eligibility group and the option for States to begin providing medical assistance
for family planning services and supplies. Under this new option, Federal funding will be
available for States to provide coverage under the Medicaid State plan for family planning and
family planning-related services and supplies to individuals (men and women) that States could
previously offer only through demonstration projects. The guidance lays out examples of family
planning-related services and supplies and provides information for States interested in
converting their existing section 1115 Family Planning waivers over to the Medicaid State plan.
ACA Changes to Benchmark Plans
The letter also provides guidance regarding the changes to the benchmark benefit plans that were
included in section 2001(c) of the ACA, Medicaid Coverage for the Lowest Income Populations.
These benefit changes are intended to supplement the information provided in a final rule,
published in the Federal Register on April 30, 2010 (see 75 FR 23068). This guidance letter
describes sections 2001(c) of the ACA, which adds mental health services and prescription drug
coverage to the list of required services that must be included in benchmark-equivalent coverage.
In addition, section 2303(c) adds the requirement for States to cover family planning related
services and supplies for individuals enrolled in benchmark or benchmark-equivalent coverage.

We hope you will find these guidance letters helpful. We will be continuing to use these
Information Bulletins to review guidance that has been issued as well as to inform you of other
developments, particularly as they relate to the implementation of the ACA. Our previous
Bulletin reviewed the new web portal developed under the ACA. We will be continuing to
improve the portal and appreciate any comments and suggestions you may have. Please send
your comments to Carey.Appold@cms.hhs.gov.

Thank you for your continued commitment to the success of these critical health coverage
programs. We look forward to our continued partnership in administering the Medicaid and
CHIP programs.

